108 F.3d 329
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.SEGA OF AMERICA, INC., Plaintiff-Appellee,v.ALL CITY LEASING & WAREHOUSE, INC.,Defendant-Cross-Defendant-Third-Party Plaintiff-Appellant,Premier Warehouse, Appellant,A.M. Express Freight, Inc.,Defendant-Cross-Defendant-Cross-Claimant-Appellant,Contact Air Cargo Services, Inc.,Defendant-Cross-Defendant-Cross-Claimant-Third-Party Defendant-Appellee,Yamato Transport Taiwan Ltd., Defendant-Cross-Claimant-Appellee.
No. 96-9271.
United States Court of Appeals, Second Circuit.
Feb. 20, 1997.

1
Appearing for Defendant-Cross-Defendant-Third-Party Plaintiff Appellant:  Robert W. Piken, Piken & Piken, New York, NY.


2
Appearing for Defendant-Cross-Defendant-Cross-Claimant-Third-Party Defendant-Appellee:  Karen A. Schlosser, Bigham Englar Jones & Houston, New York, NY.


3
Present:  JACOBS, CALABRESI, LAY,* Circuit Judges.


4
All City Leasing & Warehouse, Inc. appeals from a November 30, 1995 judgment of the United States District Court for the Southern District of New York (Martin, J.), granting summary judgment in favor of Contact Air Cargo Services, Inc. We affirm for substantially the reasons stated by the district court below.  See Sega of America, Inc. v. All City Leasing & Warehouse, Inc., No. 92 Civ. 8382(JSM), 1996 WL 577784 (S.D.N.Y. Sept. 29, 1995).



*
 The Honorable Donald P. Lay, Senior Circuit Judge of the United States Court of Appeals for the Eighth Circuit, sitting by designation